EXHIBIT 10.54


[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


CONFIDENTIAL





FIRST AMENDMENT TO THE WAFER SUPPLY AGREEMENT




September 1, 2015
Intel Corporation
2200 Mission College Blvd.
Santa Clara, CA 95054
Micron Semiconductor Asia Pte. Ltd.
c/o Micron Technology, Inc.
8000 S. Federal Way
Boise, ID 83716
Ladies and Gentlemen:
Reference is hereby made to the Wafer Supply Agreement (the “Wafer Supply
Agreement”), dated April 6, 2012, by and between Intel Corporation, a Delaware
corporation (“Intel”), Micron Semiconductor Asia Pte. Ltd., a Singapore
corporation (“MSA”) and Micron Technology, Inc., a Delaware corporation (“MTI”
and, together with MSA, “Micron”). Each of Intel, MSA and MTI may be referred to
herein as a “Party” and collectively as the “Parties.” Unless otherwise
specified, capitalized terms used in this First Amendment Agreement (this
“Amendment”) and not defined shall have the respective meanings ascribed to such
terms in the Wafer Supply Agreement.
The Parties desire to make certain amendments to the Wafer Supply Agreement and
hereby amend the Wafer Supply Agreement as follows:
1.
Amendments to the Wafer Supply Agreement.

1.1    Amend Section 3.1(b)(i)(B) of the Wafer Supply Agreement in its entirety
to read as follows:
“(B)    if (1) the output of the [***] manufactured (or forecasted to be
manufactured as set forth in the [***] utilizing the [***] then-existing at the
[***] represents on a [***] of the [***] output (or forecasted output as set
forth in the [***]) and (2) no wafers from such [***] are among [***], then,
from and after such time, (x) such [***] shall be [***] under this Agreement for
the remainder of the Term, and (y) for each [***] during which this provision is
applicable, the

1
NAI-1500577667v1

--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


CONFIDENTIAL





[***] shall be [***] the number of Probed Wafers that [***] under this Agreement
from such [***] during such [***] but for this provision; and”


1.2    A new Section 3.1(b)(i)(D) of the Wafer Supply Agreement is hereby added
and reads as follows:
“(D)    from and after [***], the [***] Process Technology Node shall be [***]
from the [***] and the [***] will be [***] Process Technology Nodes on a [***].”
1.3    Section 4.2 of the Wafer Supply Agreement is hereby replaced in its
entirety with the following:
“Content of Purchase Orders. Each Purchase Order shall specify the following
items: (a) Purchase Order number; (b) description and part number of each
different Probed Wafer; (c) forecasted quantity of each different design id; (d)
Estimated Price [***] from Probed Wafers for each different design id, and the
total Estimated Price [***] from all Probed Wafers ordered; and (e) other terms
(if any) that are mutually agreed in writing by the Parties.”
1.4    Section 4.5 of the Wafer Supply Agreement is hereby replaced in its
entirety with the following:
“(a)    Probed Wafers. With respect to Probed Wafers of a particular design id,
Micron will invoice Intel as follows:
(i)    With respect to each shipment of Probed Wafers of a particular design id
shipped, Micron will invoice Intel the Estimated Price for such Probed Wafers;
and
(ii)    Within [***] business days of each Fiscal Month following a Fiscal Month
in which an invoice is delivered pursuant to Section 4.5(a)(i), Micron will
calculate the Final Price for the Probed Wafers shipped in the immediately
preceding Fiscal Month. If the Final Price exceeds the Estimated Price invoiced
by Micron previously in the immediately preceding Fiscal Month for the same
Probed Wafers, then Micron will issue Intel an invoice within [***] ([***]) days
for the difference between such amounts. If the Final Price is less than the
Estimated Price invoiced by Micron previously in the immediately preceding
Fiscal Month for the same Probed Wafers, then Micron will issue Intel a credit
memorandum within [***] ([***]) days for the difference between such amounts.
(b)    Payment. All amounts owed under this Agreement shall be stated,
calculated and paid in United States Dollars. Except as otherwise specified in
this Agreement, Intel shall pay the invoicing entity for the amounts due, owing,
and duly invoiced under this

2
NAI-1500577667v1

--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


CONFIDENTIAL



Agreement within [***] ([***]) days following delivery of an invoice therefor to
such place as the invoicing entity may reasonably direct therein.”
1.5    In every provision where the capitalized term “Price” is used in the
Wafer Supply Agreement will be hereafter deemed to mean “Final Price.
Furthermore within Exhibit A, the definition of “Price” is deleted.
1.6    Within Exhibit A, the following new definitions are added:
A.    “Estimated Price” is equal to Micron’s estimate of the Final Price with
respect to the applicable Probed Wafer.
B.    “Final Price” means the consideration to be paid by Intel to Micron for
Probed Wafers, Foregone Wafers and Additional WIP Wafers as calculated pursuant
to Schedule 4.5.
C.    “[***]” means the [***] and are determined to be [***] which at a [***],
and to have an [***].


1.7    Schedule 4.5 is replaced in its entirety with the following:
“ “Final Price” means the following:
A.
Probed Wafers. With respect to Probed Wafers of [***], Final Price equals: (i)
the total of [***] Costs [***] for [***]; (ii) plus [***] the amount [***]; and
(iii) which such [***] is then [***].

B.
Foregone Wafers. With respect to each Foregone Wafer, Final Price equals: (i)
the total [***] Costs [***] in which such Foregone Wafer [***]; (ii) plus [***]
the amount [***]; and (iii) which such [***] is then [***].

C.
[***] Wafer. The Final Price for each [***] Wafer shall be calculated [***] and
shall be [***] Cost [***] for [***] plus [***]. This change is for [***] and
there will be [***] Wafers.”



1.7    Effect of Amendment. The Wafer Supply Agreement is amended to the extent
contemplated by Section 1.1, Section 1.2, Section 1.3, Section 1.4, Section 1.5,
Section 1.6 and Section 1.7. This Amendment, however, shall not constitute a
consent with respect to, or modification, amendment or waiver of, the Wafer
Supply Agreement beyond the terms set forth in Section 1.1-1.7 above. Except as
specifically contemplated by Section 1.1-1.7, all other provisions of the Wafer
Supply Agreement remain in full force and effect.
2.    Miscellaneous.

3
NAI-1500577667v1

--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


CONFIDENTIAL



2.1    Severability. Should any provision of this Amendment be deemed in
contradiction with the Applicable Laws of any jurisdiction in which it is to be
performed or unenforceable for any reason, such provision shall be deemed null
and void, but this Amendment shall remain in full force in all other respects.
Should any provision of this Amendment be or become ineffective because of
changes in Applicable Law or interpretations thereof, or should this Amendment
fail to include a provision that is required as a matter of law, the validity of
the other provisions of this Amendment shall not be affected thereby. If such
circumstances arise, the Parties shall negotiate in good faith appropriate
modifications to this Amendment to reflect those changes that are required by
Applicable Law.
2.2    Notices. All notices to a Party shall be sent addressed to such Party at
the address as may be specified by the Party from time to time in a notice to
the other Parties, provided that the initial notice address for each Party is as
follows:
(A)    If to Intel:
Intel Corporation
2200 Mission College Blvd.
Santa Clara, CA 95054
Attention: General Counsel
Facsimile: (408) 765-6016
(B)    If to Micron:
Micron Technology, Inc.
8000 S. Federal Way
Mail Stop l-507
Boise, ID 83716
Attn: General Counsel
Facsimile: (208) 363-1309
All notices are effective the next day, if sent by recognized overnight courier
or facsimile, or five (5) days after deposit in the United States mail, postage
prepaid, properly addressed and return receipt requested.
2.3    Governing Law and Venue.
(A)    This Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without giving effect to the
principles of conflict of laws thereof.
(B)    Any suit, action or proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Amendment shall
be brought in a state or federal court located in Delaware and each of the
Parties hereby consents and submits to the exclusive jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in

4
NAI-1500577667v1

--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


CONFIDENTIAL



any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Applicable Law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any Party anywhere in the world, whether
within or without the jurisdiction of any such court.
2.4    Headings; Interpretation. The headings in this Amendment are provided for
convenience of reference only and shall not be deemed to constitute a part
hereof. Unless the context requires otherwise, (1) all references to Sections
are to Sections of this Amendment, (2) each accounting term not otherwise
defined in this Amendment has the meaning commonly applied to it in accordance
with United States generally accepted accounting principles, (3) words in the
singular include the plural and vice versa, (4) the term “including” means
“including without limitation,” and (5) the terms “herein,” “hereof,”
“hereunder’’ and words of similar import shall mean references to this Amendment
as a whole and not to any individual Section or portion hereof. All references
to “$” or dollar amounts will be to lawful currency of the United States of
America. All references to “day” or “days” will mean calendar days. No provision
of this Amendment will be interpreted in favor of, or against, any of the
Parties by reason of the extent to which any such Party or its counsel
participated in the drafting thereof or by reason of the extent to which any
such provision is inconsistent with any prior draft of this Amendment or such
provision.
2.5    Assignment. Neither this Amendment nor any right or obligation hereunder
may be assigned or delegated by any Party in whole or in part to any other
Person without the prior written consent of the non-assigning Parties. Any
purported assignment in violation of the provisions of this Section shall be
null and void and have no effect. This Amendment shall be binding upon and inure
to the benefit of the permitted assigns and successors of each Party.
2.6    Counterparts. This Amendment may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by a Party of an executed
counterpart of this Amendment via facsimile or other electronic method of
transmission pursuant to which the signature of such Person can be seen
(including Adobe Corporation’s Portable Document Format) will have the same
force and effect as the delivery of an original executed counterpart of this
Amendment.
2.7    Amendment. This Amendment may not be amended or modified without the
written consent of Intel and Micron, nor shall any waiver be effective against
any Party unless in writing and executed by such Party.
2.8    Confidentiality. All information provided, disclosed or obtained in the
performance of any of the Parties’ activities under this Amendment shall be
subject to all applicable provisions of the Confidentiality Agreement.
Furthermore, the terms and conditions of this Amendment shall be considered
“Confidential Information” under the Confidentiality Agreement for which each
Party is considered a “Receiving Party” under such agreement. To

5
NAI-1500577667v1

--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


CONFIDENTIAL



the extent there is a conflict between this Amendment and the Confidentiality
Agreement, the terms of this Amendment shall control.
[Remainder of Page Intentionally Left Blank]

6
NAI-1500577667v1

--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


CONFIDENTIAL







Please confirm that the above correctly reflects our understanding and agreement
with respect to the foregoing matters by signing the enclosed copy of this
letter and returning such copy to Micron.


 
 
Very truly yours,


 
 
MICRON TECHNOLOGY, INC.
 
 
By:
/s/ Michael W. Sadler
 
 
Name:
Title:
Michael W. Sadler
VP of Corporate Development
 
 
 
 
Agreed and Accepted:
 
 
INTEL CORPORATION
 
 
By:
/s/Robert B. Crooke
 
 
Name:
Title:
Robert B. Crooke
Senior Vice President
 
 
MICRON SEMICONDUCTOR ASIA
PTE. LTD.
 
 
By:
/s/ Wayne R. Allan
 
 
Name:
Title:
Wayne R. Allan
Managing Director




 
 





THIS IS THE SIGNATURE PAGE FOR THE
FIRST AMENDMENT TO THE WAFER SUPPLY AGREEMENT
ENTERED INTO BY AND AMONG MICRON TECHNOLOGY, INC.,
INTEL CORPORATION AND MICRON SEMICONDUCTOR ASIA PTE. LTD



NAI-1500577667v1